Exhibit 10.58.2

First Amendment to the
Employment Agreement for David R. Carlucci
As Amended and Restated at February 16, 2006

THIS FIRST AMENDMENT to the Employment Agreement by and between IMS Health
Incorporated (the “Company”) and David R. Carlucci (“Executive”) as amended and
restated at February 16, 2006 (the “Agreement”) shall become effective as of
January 1, 2005.

WHEREAS,  the Company and Executive entered into the Agreement effective as of
October 7, 2002 and amended and restated the Agreement as of December 3, 2002,
January 1, 2005 and February 16, 2006; and

WHEREAS, the Company and Executive desire to amend the Agreement to comply with
the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended, effective January 1, 2005 and in certain other respects.

NOW, THEREFORE, in consideration of the foregoing, the Company and Executive
hereby agree as follows:

1.                                       Section 3(b) of the Agreement is
amended by inserting the word “County” after the word “Fairfield”.

2.                                       Section 4(b) of the Agreement is
amended to read in its entirety as follows:

“(b)  Annual Incentive Compensation.    The Company will pay to Executive during
the Term annual incentive compensation which shall offer to Executive an
opportunity to earn additional compensation based upon performance in amounts
determined by the Committee in accordance with the applicable plan and
consistent with past practices of the Company; provided, however, that the
annual target incentive opportunity shall be not less than the greater of 100%
of Base Salary or the annual target incentive opportunity for the prior year for
achievement of target level performance, with the nature of the performance and
the levels of performance triggering payments of such annual target incentive
compensation for each year to be established after consultation with Executive
and communicated to Executive during the first quarter of such year by the
Committee. In addition, the Committee (or the Board) may determine, in its
discretion, to increase Executive’s annual target incentive opportunity or
provide an additional annual incentive opportunity, in excess of the annual
target incentive opportunity, payable for performance in excess of or in
addition to the performance required for payment of the annual target incentive
amount. Any annual incentive compensation payable to Executive shall be paid in
accordance with the applicable plan (except to the extent deferred under
Section 5(d)).”

3.                                       The last two sentences of Section 5(b)
are amended to read as follows:


--------------------------------------------------------------------------------


“Any provision to the contrary contained in this Agreement notwithstanding,
unless Executive is terminated by the Company for “Cause” (as defined in
Section 8(a)) or Executive terminates voluntarily and not for “Good Reason” (as
defined in Section 8(e)), Executive may elect continued participation after
termination of employment in the Company’s health and medical coverage for
himself and his spouse and dependent children after such coverage would
otherwise end for his lifetime; provided, however, that in the event of such
election, Executive shall pay the Company each year an amount equal to (i),
during the first 18 months after termination (or other applicable period under
COBRA), the then-current annual COBRA premium being paid (or payable) by any
other former employee of the Company, and (ii), thereafter, the annual amount
payable in accordance with standard payment rates applicable to retirees as of
the Effective Date of this Agreement except in each case as may be otherwise
provided under Section 6 or 7. If Executive’s age and years of service do not
qualify him for full benefits under the Company’s retiree health benefits plan,
Executive shall instead be paid cash payments equivalent on an after-tax basis
to the value of the retiree health benefits that Executive would have received
under the Company’s retiree health benefits plan had Executive qualified for
full benefits under the Company’s retiree health benefits plan, with such
payments to be made by the Company to Executive on a monthly basis (it being
understood that the Company payments to Executive attributable to these retiree
health benefits will be equal on an after-tax basis to the monthly premium cost
to Executive to purchase such benefits separately, which shall not exceed the
highest risk premium charged by a carrier having an investment grade or better
credit rating).”

4.                                       Section 5(e) of the Agreement is
amended to read in its entirety as follows:

“(e)  Reimbursement of Expenses.  The Company will reimburse Executive for all
reasonable business expenses and disbursements incurred by Executive in the
performance of Executive’s duties during the Term in accordance with the
Company’s reimbursement policies as in effect from time to time, any such
reimbursement to be made in a lump sum in the year in which Executive submits to
the Company a receipt for any such expense or disbursement.”

5.                                       The following new subsection (g) is
added to the end of Section 5 of the Agreement:

“(g)  Limitations Under Code Section 409A.  Anything in this Section 5 to the
contrary notwithstanding, with respect to any payment otherwise required
hereunder, in the event of any delay in the payment date as a result of Section
7(g) of this Agreement (relating to the six-month delay in payment of certain
benefits to Specified Employees as required by Section 409A of the Code), the
Company will adjust the payment to reflect the deferred payment date by
multiplying the payment by the product of the six-month CMT Treasury Bill
annualized yield rate as published by the U.S. Treasury for the date on which
such payment would have

2


--------------------------------------------------------------------------------


been made but for the delay multiplied by a fraction, the numerator of which is
the number of days by which such payment was delayed and the denominator of
which is 365. The Company will pay the adjusted payment at the beginning of the
seventh month following Executive’s termination of employment.  Notwithstanding
the foregoing, if calculation of the amounts payable by such payment date is not
administratively practicable due to events beyond the control of Executive (or
Executive’s beneficiary or estate) and for reasons that are commercially
reasonable, payment will be made as soon as administratively practicable in
compliance with Section 409A of the Code and the proposed and final Treasury
Regulations thereunder, as the same may be amended from time to time (the
“Regulations”). In the event of Executive’s death during such six-month period,
payment will be made in the payroll period next following the payroll period in
which Executive’s death occurs.”

6.                                       The second sentence of Section 6(a) of
the Agreement before the colon is amended to read as follows:

“At the time Executive’s employment terminates due to Retirement, the Term will
terminate, all obligations of the Company and Executive under Sections 1 through
5 of this Agreement will immediately cease except for obligations which
expressly continue after termination of employment due to Retirement, and the
Company will pay Executive at the time specified in Section 6(d), and Executive
will be entitled to receive, the following:”

7.                                       Section 6(a)(ii) of the Agreement is
amended to read in its entirety as follows:

“(ii) In lieu of any annual incentive compensation under Section 4(b) for the
year in which Executive’s employment terminated, a lump sum amount equal to the
portion of annual incentive compensation that would have become payable in cash
to Executive (i.e., excluding the portion payable in PERS or in other non-cash
awards) for that year if his employment had not terminated, based on performance
actually achieved in that year (determined by the Committee following completion
of the performance year and paid at the time specified in the applicable plan),
multiplied by a fraction the numerator of which is the number of days Executive
was employed in the year of termination and the denominator of which is the
total number of days in the year of termination;”

8.                                       The first sentence of Section 6(b) of
the Agreement before the colon is amended to read as follows:

“In the event of Executive’s death which results in the termination of
Executive’s employment, the Term will terminate, all obligations of the Company
and Executive under Sections 1 through 5 of this Agreement will immediately
cease except for obligations which expressly continue after death, and the
Company will pay Executive’s beneficiary or estate at the time specified in
Section 6(d), and Executive’s beneficiary or estate will be entitled to receive,
the following:”

3


--------------------------------------------------------------------------------


9.                                       Section 6(b)(ii) of the Agreement is
amended to read in its entirety as follows:

“(ii)  In lieu of any annual incentive compensation under Section 4(b) for the
year in which Executive’s death occurred, a lump sum amount equal to the portion
of annual incentive compensation that would have become payable in cash to
Executive (i.e., excluding the portion payable in PERS or in other non-cash
awards) for that year if his employment had not terminated, based on performance
actually achieved in that year (determined by the Committee following completion
of the performance year and paid at the time specified in the applicable plan),
multiplied by a fraction the numerator of which is the number of days Executive
was employed in the year of his death and the denominator of which is the total
number of days in the year of death;”

10.                                 The second sentence of Section 6(c) of the
Agreement is amended to read as follows:

“Such employment shall terminate at the expiration of the 30-day period referred
to in the definition of Disability set forth in Section 8(d), unless Executive
has returned to service.”

11.                                 The third sentence of Section 6(c) of the
Agreement before the colon is amended to read as follows:

“Upon termination of employment, the Term will terminate, all obligations of the
Company and Executive under Sections 1 through 5 of this Agreement will
immediately cease except for obligations which expressly continue after
termination of employment due to Disability, and the Company will pay Executive
at the time specified in Section 6(d), and Executive will be entitled to
receive, the following:”

12.                                 Section 6(c)(ii) of the Agreement is amended
to read in its entirety as follows:

“(ii)  In lieu of any annual incentive compensation under Section 4(b) for the
year in which Executive’s employment terminated, a lump sum amount equal to the
portion of annual incentive compensation that would have become payable in cash
to Executive (i.e., excluding the portion payable in PERS or in other non-cash
awards) for that year if his employment had not terminated, based on performance
actually achieved in that year (determined by the Committee following completion
of the performance year and paid at the time specified in the applicable plan),
multiplied by a fraction the numerator of which is the number of days Executive
was employed in the year of termination and the denominator of which is the
total number of days in the year of termination;”

13.                                 Section 6(c)(v) of the Agreement is amended
to read in its entirety as follows:

4


--------------------------------------------------------------------------------


“(v)  Disability benefits shall be payable in accordance with the Company’s
plans, programs and policies (including the SERP) as modified by this Agreement,
and all deferral arrangements under Section 5(d) will be settled in accordance
with the plans and programs governing the deferral, provided that, if the
Company’s payment obligation (determined on a monthly basis) pursuant to
Section 7(c)(ii) hereof (the “Section 7(c)(ii) Payments,” determined as though
Executive’s termination of employment had been treated as a termination by the
Company without Cause) would have been greater than the monthly payments of
Disability benefits due Executive pursuant to this Section 6(c)(v), Executive
shall be entitled to an additional monthly payment for the first 24 months
following Executive’s termination due to Disability equal to the difference
between the Section 7(c)(ii) Payments and the monthly payments due Executive
pursuant to this Section 6(c)(v), to the extent of such excess; and”

14.                                 Section 6(c)(vi) of the Agreement is amended
to read in its entirety as follows:

“(vi) For the period extending from the date of termination due to Disability
until the date Executive reaches age 65 (or the date Medicare coverage becomes
available to Executive, if later), Executive shall continue to participate in
those employee and executive benefit plans and programs under Section 5(b) to
the extent such plans and programs provide medical, disability and life
insurance benefits (but not other benefits, such as pension and retirement
benefits, provided under Section 5(b)) in which Executive was participating
immediately prior to termination, the terms of which allow Executive’s continued
participation, as if Executive had continued in employment with the Company
during such period or, if the terms of such plans or programs do not allow
Executive’s continued participation, Executive shall instead be paid cash
payments equivalent on an after-tax basis to the value of the additional
benefits described in this Section 6(c)(vi) Executive would have received under
such plans or programs had Executive continued to be employed during such period
following Executive’s termination until age 65 (or the date Medicare coverage
becomes available, if later), with such payments to be made by the Company to
Executive on a monthly basis (it being understood that the Company payments to
Executive attributable to these benefits will be equal on an after-tax basis to
the monthly premium cost to Executive to purchase such benefits separately,
which shall not exceed the highest risk premium charged by a carrier having an
investment grade or better credit rating); provided, however, that Executive
must continue to satisfy the conditions set forth in Section 10 in order to
continue receiving the benefits provided under this Section 6(c)(vi).”

15.                                 Section 6(d) of the Agreement is amended to
read in its entirety as follows:

“(d)   Other Terms of Payment Following Retirement, Death, or Disability. 
Nothing in this Section 6 shall limit the benefits payable or provided in the
event Executive’s employment terminates due to Retirement, death, or Disability
under

5


--------------------------------------------------------------------------------


the terms of plans or programs of the Company more favorable to the Executive
(or his beneficiaries) than the benefits payable or provided under this Section
6 (except in the case of annual incentives in lieu of which amounts are paid
hereunder), including plans and programs adopted after the date of this
Agreement.  Amounts payable under this Section 6 following Executive’s
termination of employment, other than those expressly payable following
determination of performance for the year of termination for purposes of annual
incentive compensation or otherwise expressly payable on a deferred basis, will
be paid in the payroll period next following the payroll period in which
termination of employment occurs; subject, however, to the provisions of Section
7(g) of this Agreement relating to the six-month delay in payment of certain
benefits to Specified Employees as required by Section 409A of the Code. Any
payment due within such six-month period shall be delayed to the end of such
six-month period as required by Section 7(g). The Company will adjust the
payment to reflect the deferred payment date by multiplying the payment by the
product of the six-month CMT Treasury Bill annualized yield rate as published by
the U.S. Treasury for the date on which such payment would have been made but
for the delay multiplied by a fraction, the numerator of which is the number of
days by which such payment was delayed and the denominator of which is 365. The
Company will pay the adjusted payment at the beginning of the seventh month
following Executive’s termination of employment.  Notwithstanding the foregoing,
if calculation of the amounts payable by such payment date is not
administratively practicable due to events beyond the control of Executive (or
Executive’s beneficiary or estate) and for reasons that are commercially
reasonable, payment will be made as soon as administratively practicable in
compliance with Section 409A of the Code and the Regulations. In the event of
Executive’s death during such six-month period, payment will be made in the
payroll period next following the payroll period in which Executive’s death
occurs.”

16.                                 The second sentence of Section 7(a) of the
Agreement before the colon is amended to read as follows:

“At the time Executive’s employment is terminated for Cause, the Term will
terminate, all obligations of the Company and Executive under Sections 1 through
5 of this Agreement will immediately cease except for obligations which
expressly continue after termination of employment by the Company for Cause, and
the Company will pay Executive at the time specified in Section 7(g), and
Executive will be entitled to receive, the following:”

17.                                 The third sentence of Section 7(b) of the
Agreement before the colon is amended to read as follows:

“At the time Executive’s employment is terminated by Executive other than for
Good Reason the Term will terminate, all obligations of the Company and
Executive under Sections 1 through 5 of this Agreement will immediately cease,

6


--------------------------------------------------------------------------------


and the Company will pay Executive at the time specified in Section 7(g), and
Executive will be entitled to receive, the following:”

18.                                 The fourth sentence of Section 7(c) of the
Agreement before the colon is amended to read as follows:

“At the time Executive’s employment is terminated by the Company (i.e., at the
expiration of such notice period), the Term will terminate, all remaining
obligations of the Company and Executive under Sections 1 through 5 of this
Agreement will immediately cease (except for obligations which continue after
termination of employment as expressly provided herein), and the Company will
pay Executive at the time specified in Section 7(g), and Executive will be
entitled to receive, the following:”

19.                                 The last sentence of Section 7(c)(ii) of the
Agreement is amended to read as follows:

“The amount determined to be payable under this Section 7(c)(ii) shall be paid
in a lump sum;”

20.                                 Section 7(c)(iii) of the Agreement is
amended to read in its entirety as follows:

“(iii)  In lieu of any annual incentive compensation under Section 4(b) for the
year in which Executive’s employment terminated, a lump sum amount equal to the
portion of Executive’s annual target incentive compensation potentially payable
in cash to Executive (i.e., excluding the portion payable in PERS or in other
non-cash awards) for the year of termination, multiplied by a fraction the
numerator of which is the number of days Executive was employed in the year of
termination and the denominator of which is the total number of days in the year
of termination;”

21.                                 Section 7(c)(vii) of the Agreement is
amended to read in its entirety as follows:

“(vii) For a period of two years after such termination (but not after Executive
attains age 65 or the date Medicare coverage becomes available to Executive, if
later), Executive shall continue to participate in those employee and executive
benefit plans and programs under Section 5(b) to the extent such plans and
programs provide medical, disability and life insurance benefits (but not other
benefits, such as pension and retirement benefits, provided under Section 5(b))
in which Executive was participating immediately prior to termination, the terms
of which allow Executive’s continued participation, as if Executive had
continued in employment with the Company during such period; provided, however,
that such participation shall terminate, or the benefits under such plans and
programs shall be reduced, if and to the extent Executive becomes covered (or is
eligible to become covered) by plans of a subsequent employer or other entity to
which Executive provides services during such period providing comparable
benefits. If

7


--------------------------------------------------------------------------------


the terms of the Company plans and programs referred to in this
Section 7(c)(vii) do not allow Executive’s continued participation, Executive
shall instead be paid cash payments equivalent on an after-tax basis to the
value of the additional benefits described in this Section 7(c)(vii) Executive
would have received under such plans or programs had Executive continued to be
employed during such period, with such payments to be made by the Company to
Executive on a monthly basis (it being understood that the Company payments to
Executive attributable to these benefits will be equal on an after-tax basis to
the monthly premium cost to Executive to purchase such benefits separately,
which shall not exceed the highest risk premium charged by a carrier having an
investment grade or better credit rating); provided, however, that Executive
must continue to satisfy the conditions set forth in Section 10 in order to
continue receiving the benefits provided under this Section 7(c)(vii). 
Executive agrees to promptly notify the Company of any employment or other
arrangement by which Executive provides services during the
benefits-continuation period and of the nature and extent of benefits for which
Executive becomes eligible during such period which would reduce or terminate
benefits under this Section 7(c)(vii); and the Company shall be entitled to
recover from Executive any payments and the fair market value of benefits
previously made or provided to Executive hereunder which would not have been
paid under this Section 7(c)(vii) if the Company had received adequate prior
notice as required by this sentence.”

22.                                 The second sentence of Section 7(d) of the
Agreement before the colon is amended to read as follows:

“At the time Executive’s employment is terminated by Executive for Good Reason
(i.e., at the expiration of such notice period), the Term will terminate, all
obligations of the Company and Executive under Sections 1 through 5 of this
Agreement will immediately cease (except for obligations which continue after
termination of employment as expressly provided herein), and the Company will
pay Executive at the time specified in Section 7(g), and Executive will be
entitled to receive, the following:”

23.                                 The last sentence of Section 7(d)(ii) of the
Agreement is amended to read as follows:

“The amount determined to be payable under this Section 7(d)(ii) shall be paid
in a lump sum;”

24.                                 Section 7(d)(iii) of the Agreement is
amended to read in its entirety as follows:

“(iii) In lieu of any annual incentive compensation under Section 4(b) for the
year in which Executive’s employment terminated, a lump sum amount equal to the
portion of Executive’s annual target incentive compensation potentially payable
in cash to Executive (i.e., excluding the portion payable in PERS or in other
non-cash awards) for the year of termination, multiplied by a fraction the
numerator of

8


--------------------------------------------------------------------------------


which is the number of days Executive was employed in the year of termination
and the denominator of which is the total number of days in the year of
termination;”

25.                                 Section 7(d)(vii) of the Agreement is
amended to read in its entirety as follows:

“(vii)   For a period of two years after such termination (but not after
Executive attains age 65 or the date Medicare coverage becomes available to
Executive, if later), Executive shall continue to participate in those employee
and executive benefit plans and programs under Section 5(b) to the extent such
plans and programs provide medical, disability and life insurance benefits (but
not other benefits, such as pension and retirement benefits, provided under
Section 5(b)) in which Executive was participating immediately prior to
termination, the terms of which allow Executive’s continued participation, as if
Executive had continued in employment with the Company during such period;
provided, however, that such participation shall terminate, or the benefits
under such plans and programs shall be reduced, if and to the extent Executive
becomes covered (or is eligible to become covered) by plans of a subsequent
employer or other entity to which Executive provides services during such period
providing comparable benefits. If the terms of the Company plans and programs
referred to in this Section 7(d)(vii) do not allow Executive’s continued
participation, Executive shall be paid cash payments equivalent on an after-tax
basis to the value of the additional benefits described in this Section
7(d)(vii) Executive would have received under such plans or programs had
Executive continued to be employed during such period, with such payments to be
made by the Company to Executive on a monthly basis (it being understood that
the Company payments to Executive attributable to these benefits will be equal
on an after-tax basis to the monthly premium cost to Executive to purchase such
benefits separately, which shall not exceed the highest risk premium charged by
a carrier having an investment grade or better credit rating); provided,
however, that Executive must continue to satisfy the conditions set forth in
Section 10 in order to continue receiving the benefits provided under this
Section 7(d)(vii).  Executive agrees to promptly notify the Company of any
employment or other arrangement by which Executive provides services during the
benefits-continuation period and of the nature and extent of benefits for which
Executive becomes eligible during such period which would reduce or terminate
benefits under this Section 7(d)(vii); and the Company shall be entitled to
recover from Executive any payments and the fair market value of benefits
previously made or provided to Executive hereunder which would not have been
paid under this Section 7(d)(vii) if the Company had received adequate prior
notice as required by this sentence.”

26.                                 The fourth sentence of Section 7(e) of the
Agreement before the colon is amended to read as follows:

“At the time Executive’s employment is terminated by the Company (i.e., at the
expiration of such notice period), the Term will terminate, all remaining

9


--------------------------------------------------------------------------------


obligations of the Company and Executive under Sections 1 through 5 of this
Agreement will immediately cease (except for obligations which continue after
termination of employment as expressly provided herein), and the Company will
pay Executive at the time specified in Section 7(g), and Executive will be
entitled to receive, the following:”

27.                                 The last sentence of Section 7(e)(ii) is
amended to read as follows:

“The amount determined to be payable under this Section 7(e)(ii) shall be paid
by the Company in a lump sum;”

28.                                 Section 7(e)(iii) of the Agreement is
amended to read in its entirety as follows:

“(iii) In lieu of any annual incentive compensation under Section 4(b) for the
year in which Executive’s employment terminated, a lump sum amount equal to the
portion of Executive’s annual target incentive compensation potentially payable
in cash to Executive (i.e., excluding the portion payable in PERS or in other
non-cash awards) for the year of termination, multiplied by a fraction the
numerator of which is the number of days Executive was employed in the year of
termination and the denominator of which is the total number of days in the year
of termination;”

29.                                 Section 7(e)(viii) of the Agreement is
amended to read in its entirety as follows:

“(viii) For a period of three years after such termination (but not after
Executive attains age 65 or the date Medicare coverage becomes available to
Executive, if later), Executive shall continue to participate in those employee
and executive benefit plans and programs under Section 5(b) to the extent such
plans and programs provide medical, disability and life insurance benefits (but
not other benefits, such as pension and retirement benefits, provided under
Section 5(b)) in which Executive was participating immediately prior to
termination, the terms of which allow Executive’s continued participation, as if
Executive had continued in employment with the Company during such period, and
on terms no less favorable than the terms applicable to Executive before the
Change in Control; provided, however, that such participation shall terminate,
or the benefits under such plans and programs shall be reduced, if and to the
extent Executive becomes covered (or is eligible to become covered) by plans of
a subsequent employer or other entity to which Executive provides services
during such period providing comparable benefits. If the terms of the Company
plans and programs referred to in this Section 7(e)(viii) do not allow
Executive’s continued participation, Executive shall instead be paid cash
payments equivalent on an after-tax basis to the value of the additional
benefits described in this Section 7(e)(viii) Executive would have received
under such plans or programs had Executive continued to be employed during such
period, with such payments to be made by the Company to Executive on a monthly
basis (it being understood that the Company payments to Executive attributable
to these benefits will be equal on an after-tax basis to the monthly

10


--------------------------------------------------------------------------------


premium cost to Executive to purchase such benefits separately, which shall not
exceed the highest risk premium charged by a carrier having an investment grade
or better credit rating); provided, however, that Executive must continue to
satisfy the conditions set forth in Section 10 in order to continue receiving
the benefits provided under this Section 7(e)(viii).  Executive agrees to
promptly notify the Company of any employment or other arrangement by which
Executive provides services during the benefits-continuation period and of the
nature and extent of benefits for which Executive becomes eligible during such
period which would reduce or terminate benefits under this Section 7(e)(viii);
and the Company shall be entitled to recover from Executive any payments and the
fair market value of benefits previously made or provided to Executive hereunder
which would not have been paid under this Section 7(e)(viii) if the Company had
received adequate prior notice as required by this sentence.”

30.                                 The second sentence of Section 7(f) of the
Agreement before the colon is amended to read as follows:

“At the time Executive’s employment is terminated by Executive for Good Reason
(i.e., at the expiration of such notice period), the Term will terminate, all
obligations of the Company and Executive under Sections 1 through 5 of this
Agreement will immediately cease (except for obligations which continue after
termination of employment as expressly provided herein), and the Company will
pay Executive at the time specified in Section 7(g), and Executive will be
entitled to receive, the following:”

31.                                 The last sentence of Section 7(f)(ii) of the
Agreement is amended to read as follows:

“The amount determined to be payable under this Section 7(f)(ii) shall be paid
in a lump sum;”

32.                                 Section 7(f)(iii) of the Agreement is
amended to read in its entirety as follows:

“(iii)    In lieu of any annual incentive compensation under Section 4(b) for
the year in which Executive’s employment terminated, a lump sum amount equal to
the portion of Executive’s annual target incentive compensation potentially
payable in cash to Executive (i.e., excluding the portion payable in PERS or in
other non-cash awards) for the year of termination, multiplied by a fraction the
numerator of which is the number of days Executive was employed in the year of
termination and the denominator of which is the total number of days in the year
of termination;”

33.                                 Section 7(f)(viii) of the Agreement is
amended to read in its entirety as follows:

“(viii) For a period of three years after such termination (but not after
Executive attains age 65 or the date Medicare coverage becomes available to
Executive, if

11


--------------------------------------------------------------------------------


later), Executive shall continue to participate in those employee and executive
benefit plans and programs under Section 5(b) to the extent such plans and
programs provide medical, disability and life insurance benefits (but not other
benefits, such as pension and retirement benefits, provided under Section 5(b))
in which Executive was participating immediately prior to termination, the terms
of which allow Executive’s continued participation, as if Executive had
continued in employment with the Company during such period, and on terms no
less favorable than the terms applicable to Executive before the Change in
Control; provided, however, that such participation shall terminate, or the
benefits under such plans and programs shall be reduced, if and to the extent
Executive becomes covered (or is eligible to become covered) by plans of a
subsequent employer or other entity to which Executive provides services during
such period providing comparable benefits. If the terms of the Company plans and
programs referred to in this Section 7(f)(viii) do not allow Executive’s
continued participation, Executive shall be paid cash payments equivalent on an
after-tax basis to the value of the additional benefits described in this
Section 7(f)(viii) Executive would have received under such plans or programs
had Executive continued to be employed during such period, with such payments to
be made by the Company to Executive on a monthly basis (it being understood that
the Company payments to Executive attributable to these benefits will be equal
on an after-tax basis to the monthly premium cost to Executive to purchase such
benefits separately, which shall not exceed the highest risk premium charged by
a carrier having an investment grade or better credit rating); provided,
however, that Executive must continue to satisfy the conditions set forth in
Section 10 in order to continue receiving the benefits provided under this
Section 7(f)(viii).  Executive agrees to promptly notify the Company of any
employment or other arrangement by which Executive provides services during the
benefits-continuation period and of the nature and extent of benefits for which
Executive becomes eligible during such period which would reduce or terminate
benefits under this Section 7(f)(viii); and the Company shall be entitled to
recover from Executive any payments and the fair market value of benefits
previously made or provided to Executive hereunder which would not have been
paid under this Section 7(f)(viii) if the Company had received adequate prior
notice as required by this sentence.”

34.                                 Section 7(g) of the Agreement is amended to
read in its entirety as follows:

“(g)  Other Terms Relating to Certain Terminations of Employment; Delayed
Payments Under Section 409A.  Whether a termination is deemed to be at or within
two years after a Change in Control for purposes of Sections 7(c), (d), (e), or
(f) is determined at the date of termination, regardless of whether the Change
in Control had occurred at the time a notice of termination was given.  In the
event Executive’s employment terminates for any reason set forth in Section 7(b)
through (f), Executive will be entitled to the benefit of any terms of plans or
agreements applicable to Executive which are more favorable than those specified
in this Section 7 (except in the case of annual incentives in lieu of which
amounts are paid hereunder).  Amounts payable under this Section 7 following
Executive’s

12


--------------------------------------------------------------------------------


termination of employment, other than those expressly payable on a deferred
basis, will be paid in the payroll period next following the payroll period in
which termination of employment occurs except as otherwise provided in this
Section 7. Anything in this Agreement to the contrary notwithstanding, payments
to be made under this Agreement upon termination of Executive’s employment which
are subject to Section 409A of the Code shall be delayed for six months
following such termination of employment if Executive is a Specified Employee as
defined in Section 8(g) on the date of his termination of employment.  Any
payment due within such six-month period shall be delayed to the end of such
six-month period. The Company will adjust the payment to reflect the deferred
payment date by multiplying the payment by the product of the six-month CMT
Treasury Bill annualized yield rate as published by the U.S. Treasury for the
date on which such payment would have been made but for the delay multiplied by
a fraction, the numerator of which is the number of days by which such payment
was delayed and the denominator of which is 365. The Company will pay the
adjusted payment at the beginning of the seventh month following Executive’s
termination of employment. Notwithstanding the foregoing, if calculation of the
amounts payable by any payment date specified in this Section 7(g) is not
administratively practicable due to events beyond the control of Executive (or
Executive’s beneficiary or estate) and for reasons that are commercially
reasonable, payment will be made as soon as administratively practicable in
compliance with Section 409A of the Code and the Regulations thereunder.  In the
event of Executive’s death during such six-month period, payment will be made in
the payroll period next following the payroll period in which Executive’s death
occurs.”

35.                                 Section 8(c)(i) of the Agreement is amended
to read in its entirety as follows:

“(i) The unpaid portion of annual base salary at the rate payable, in accordance
with Section 4(a) hereof, at the date of Executive’s termination of employment,
pro rated through such date of termination, payable in a lump sum at the time
specified in Section 6(d) or Section 7(g), as the case may be;”

36.                                 Section 8(c)(iii) of the Agreement is
amended to read in its entirety as follows:

“(iii)   Reasonable business expenses and disbursements incurred by Executive
prior to Executive’s termination of employment, to be reimbursed to Executive,
as authorized under Section 5(f), in accordance the Company’s reimbursement
policies as in effect at the date of such termination, payable in a lump sum at
the time specified in Section 6(d) or Section 7(g), as the case may be.”

37.                                 The following new subsection (g) is added to
the end of Section 8 of the Agreement:

“(g)                     “Specified Employee”    For purposes of this Agreement,
a “Specified Employee” shall mean an employee of the Company who satisfies the
requirements for being designated a “key employee” under Section

13


--------------------------------------------------------------------------------


416(i)(1)(A)(i), (ii) or (iii) of the Code without regard to Section 416(i)(5)
of the Code at any time during a calendar year, in which case such employee
shall be considered a Specified Employee for the twelve-month period beginning
on the first day of the fourth month immediately following the end of such
calendar year. Notwithstanding the foregoing, all employees who are nonresident
aliens during an entire calendar year are excluded for purposes of determining
which employees meet the requirements of Section 416(i)(1)(A)(i), (ii) or (iii)
of the Code without regard to Section 416(i)(5) of the Code for such calendar
year. The term “nonresident alien” as used herein shall have the meaning set
forth in Regulations Section 1.409A-1(j).  In the event of any corporate spinoff
or merger, the determination of which employees meet the requirements of Section
416(i)(1)(A)(i), (ii) or (iii) of the Code without regard to Section 416(i)(5)
of the Code for any calendar year shall be determined in accordance with
Regulations Section 1.409A-1(i)(2).”

38.                                 Section 9(b)(iii) of the Agreement is
amended to read in its entirety as follows:

“(iii)  The payments provided for in this Section 9(b) shall be made on the
fifteenth day following the date of Executive’s termination of employment;
provided, however, that if the amount of such payments cannot be finally
determined on or before such day, the Company shall pay to Executive on such day
an estimate, as determined in good faith by the Company, of the minimum amount
of such payments and shall pay the remainder of such payments (together with
interest at the rate provided in Section 1274(b)(2)(B) of the Code) as soon as
administratively practicable in compliance with Section 409A of the Code and the
Regulations thereunder but in no event later than the thirtieth day after the
date of Executive’s termination of employment subject, however, to any delay in
the payment date as a result of Section 7(g) of this Agreement (relating to the
six-month delay in payment of certain benefits to Specified Employees as
required by Section 409A of the Code).  In the event that the amount of the
estimated payments exceeds the amount subsequently determined to have been due,
such excess shall constitute a loan by the Company to Executive, payable on the
fifteenth day after the demand by the Company (together with interest at the
rate provided in Section 1274(b)(2)(B) of the Code).”

39.                                 The following new provisions are added to
the end of Section 11(a) of the Agreement:

“Anything in this Agreement to the contrary notwithstanding, the terms of this
Agreement shall be interpreted and applied in a manner consistent with the
requirements of Section 409A of the Code and the Regulations thereunder and the
Company shall have no right to accelerate or make any payment under this
Agreement except to the extent permitted under Section 409A of the Code.  The
Company shall have no obligation, however, to reimburse Executive for any tax
penalty or interest payable or provide a gross-up payment in connection with any
tax liability of Executive under Section 409A of the Code except that this

14


--------------------------------------------------------------------------------


provision shall not apply in the event of the Company’s negligence or willful
disregard in interpreting the application of Section 409A of the Code to this
Agreement which negligence or willful disregard causes Executive to become
subject to a tax penalty or interest payable under Section 409A of the Code nor
shall this provision be interpreted to limit any gross-up payable to Executive
under Section 9(b) of this Agreement.”

40.                                 The last sentence of Section 11(b) of the
Agreement is amended to read as follows:

“Any such payment or reimbursement shall be made in a lump sum in the month next
following the month in which such costs and expenses are incurred subject to
Executive’s submission of receipts for such expenses.”

41.                                 The second to last sentence in Section 11(c)
of the Agreement is amended to read as follows:

“Subject to Section 11(b) of this Agreement, the Company shall bear all costs
and expenses arising in connection with any arbitration proceeding pursuant to
this Section 11 and shall pay such costs and expenses in the tax year in which
incurred.”

42.                                 The following new clause is added to the end
of Section 11(d) of the Agreement before the period:

“except as otherwise provided in Sections 5(g) and 7(g) of this Agreement
(concerning interest payable with respect to delayed payments under Section 409A
of the Code).”

IN WITNESS WHEREOF, Executive has hereunto set his hand and the Company has
caused this instrument to be duly executed as of the 17th day of October, 2006.

 

IMS HEALTH INCORPORATED

 

 

 

 

 

By:

 /s/ Robert H. Steinfeld

 

 

Name: Robert H. Steinfeld

 

Title: Senior Vice President, General Counsel and Corporate           Secretary

 

 

 

/s/ David R. Carlucci

 

 

David R. Carlucci

 

15


--------------------------------------------------------------------------------